Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 2/28/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Declaration of Xiao Yu (Shirley) Wu under 37 CFR 1.132 filed 2/28/22 is insufficient to overcome the following grounds of rejections for the reasons given below.

Claims 39, 41-42, 44-45, 53, 56, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 200485998 to Shastri in view of Liu (Analyst, 2012) in further view of Luo (Materials Letters, 2007; document already in record) in further view of US 20130272965 to Hyeon. Shastri teaches multifunctional nanoparticle pharmaceutical suspension comprising (a) multiple coated nanoparticles, each coated nanoparticle comprising a metal oxide nanoparticle and a functional coating on the surface of the metal oxide nanoparticle and (b) a pharmaceutically acceptable vehicle (page 8, lines 9-23; page 12, lines 6-9).   The coating may comprise a poly(allylamine hydrochloride) layer (page 10, lines 20-23).  The pharmaceutical suspension may comprise poly(ethylene glycol), poly(ethylene .  
Although Shastri teaches transitional metal oxides, it fails to teach the transitional metal oxide is manganese dioxide.  Shastri further fails to teach coating the nanoparticle with a cationic polyelectrolyte layer and a layer of oleic acid covalently attached to the cationic layer. 
Liu teaches a multifunctional nanoparticle composition, comprising a coated nanoparticle embedded in a matrix, the coated nanoparticle comprising a manganese dioxide (a transition metal oxide) nanoparticle (abstract; Experimental).  The manganese dioxide nanoparticles are stable and useful in biotechnology and biomedical applications.
Luo teaches a method of preparing MnO2 nanoparticles comprising mixing an aqueous solution of KMnO4 metal oxide nanoparticle with poly(allylamine hydrochloride) (a polyelectrolyte) thereby obtaining a metal oxide nanoparticle precursor (Experimental Procedures).  Such direct mix of amine-functionalized polyelectrolyte and KMnO4 aqueous solution results in the formation of stable MnO2 nanoparticles at room temperature without the additional step of introducing other reducing agents and protective agents (Conclusion).
Hyeun teaches that oleic acid serves to stabilize Manganese oxide nanoparticles (paragraphs  52 and 83-84).
2 oxide nanoparticles of Shastri in view of Liu according to the method of Luo, that is, by comprising mixing an aqueous solution of KMnO4 metal oxide nanoparticle with poly(allylamine hydrochloride) (a polyelectrolyte) thereby obtaining a MnO2 nanoparticle with a cationic polyelectrolyte layer.   The motivation to do this would have been that such direct mix of amine-functionalized polyelectrolyte and KMnO4 aqueous solution results in the formation of stable MnO2 nanoparticles at room temperature without the additional step of introducing other reducing agents and protective agents.  It would have been further obvious to covalently attach a layer of oleic acid to the cationic polyelectrolyte.  The motivation for this would have been to further stabilize the MnO2 nanoparticles. 

Claims 39, 41-42, 44-46, 53, 56, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 200485998 to Shastri in view of Liu (Analyst, 2012) in further view of Luo (Materials Letters, 2007; document already in record) in further view of US 20130272965 to Hyeon in further view of US 20030129130 to Guire (document already in record).  The relevant portions of Shastri, Liu, Luo, and Hyeon are given above. 
Although Shastri teaches the matrix may comprise a protein or a polymer, Shastri, Liu, Luo and Hyeon fail to teach that the protein or polymer is albumin.
Guire teaches that albumin is a desirable matrix-forming, natural, biocompatible polypeptide that allows immobilization of the embedded particles in biomedical applications (abstract; paragraph 75).
.

Claims 39, 41-42, 44-45, 48, 51, 53, 56-57, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 200485998 to Shastri in view of Liu (Analyst, 2012) in further view of Luo (Materials Letters, 2007; document already in record) in further view of US 20130272965 to Hyeon in further view of CN 102133192 A (hereafter “CN ‘102”; document already in record).  The relevant portions of Shastri, Liu, Luo, and Hyeon are given above.
Shastri, Liu, Luo, and Hyeon fail to teach incorporation of a lipid-PEG and a lipid-PEG and myristic acid into its lipid matrix.
CN ‘102 teaches that polyoxyethylene stearate is a surfactant and myristic acid is a lipid useful for incorporation in nanoparticle formulations (paragraph 20 and claim 10 of Machine translation).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate lipid-PEG and mysteric acid into the matrix of Shastri.  The rationale for this is that polyoxyethylene stearate is a surfactant and myristic acid is a lipid useful for incorporation in nanoparticle formulations.

Response to Declaration
Applicant argues that the operation of Shastri differs from Liu to such an extent that combining Liu with Shastri would change the principle of operation of Shastri.   Shastri teaches (p. 8, line 9 ff) a nanoparticle with an inorganic structure coated with at least one monomolecular layer. The purpose of the layer is to provide at least one monomolecular layer of "biological information."  This term is defined 2 in the presence of peroxide, they are highly unsuitable for in vivo or even in vitro use given the lack of kinetic control that would be immediately apparent in cells or animal systems. And importantly when considering in view of Shastri: the manganese dioxide used in the Liu nanoparticle is decidedly not chemically inert, given it is capable of performing catalytic activity.  Liu's nanoparticle uses a BSA layer as a stabilizing scaffolding for the inorganic payload, which is exactly opposite of the operating principle of Shastri's nanoparticle, which is limited to being chemically inert. Luo teaches that manganese oxides are driven by their various applications.  Regarding Hyeon, the only use of "oleic acid" in the specification is at para 0083, which is entitled "Synthesis of Iron Oxide Nanoparticles Stabilized by Mussel Adhesive Protein-Mimetic Biocompatible Dispersion Stabilizer'' and mentions in passing that "10 mg of magnetic nanoparticles (Fe3O4) which were synthesized in an organic solvent and stabilized with oleic acid, as well as 60 mg of mussel adhesive protein-mimetic biocompatible dispersion stabilizers (MIL1 and MIL2, respectively), were dispersed in 10 ml of chloroform (CHCb) and agitated at room temperature for 30 minutes." Neither Shastri, nor Liu, nor Luo, nor the nanoparticle composition claimed herein have recourse to this teaching because some coating is already present upon the inorganic metal-oxide at the time one might 
Applicant’s arguments have been fully considered but are not found persuasive.  The examiner appreciates the Declaration of Wu and the statements therein.  The examiner maintains that the rejections are proper for the following reasons.   Regarding Shastri, the artisan would not read the reference as narrowly as applicant has.  Initially, Shastri teaches a multifunctional nanoparticle pharmaceutical suspension comprising (a) multiple coated nanoparticles, each coated nanoparticle comprising a metal oxide nanoparticle and a functional coating on the surface of the metal oxide nanoparticle and (b) a pharmaceutically acceptable vehicle (page 8, lines 9-23; page 12, lines 6-9).   The coating may comprise a poly(allylamine hydrochloride) layer (page 10, lines 20-23).  The pharmaceutical suspension may comprise poly(ethylene glycol), poly(ethylene oxide)-b-poly(propylene oxide)-b-poly(ethylene oxide) (an amphiphilic graft terpolymer), a protein, or hyaluronic acid, which comprises carboxylic groups (organic groups) (page 12, lines 16-23; claim 24).   The matrix may comprise a negative charge (page 7, lines 13-23).  The composition is formulated for local administration in or around a target tissue (page 15, lines 13-18).    Shastri further teaches a method of preparing its multifunctional nanoparticle composition comprising treating the nanoparticle precursor with a functional layer to form a coated functional metal oxide nanoparticle; and loading the coated functional nanoparticles in a matrix to form a particle loaded with one or more single-coated functional nanoparticles (page 7, line 13 to page 8, line 7).  Applicant argues that the inorganic structure of Shastri is necessarily chemically inert.  Applicant is drawing this interpretation implicitly from sections of Shastri’s disclosure, as Shastri doesn’t state the word “inert” or “chemically inert.”  To the contrary, Shastri teaches “[t]he assembly can also be further modified by incorporating cells, grow factors, 30 genes, therapeutic agents, mechanical reinforcement, and other moieties of functional purposes” (page 7, lines 29-30).   Applicant’s reading of “metal oxide” in Shastri as being limited to those metal oxides that are chemically inert goes against the 2O3, Ti02, ZrO2, Y20-3, ferric oxide, and ferrous oxide, preferred embodiments of the metal oxide of Shastri, exhibit chemical reactivity. Many metal oxides, including those preferred by Shastri, exhibit some chemical reactivity, and the artisan would simply not read Shastri’s teaching of metal oxides as including only those metal oxides that are chemically inert.  Luo teaches a method of preparing MnO2 nanoparticles comprising mixing an aqueous solution of KMnO4 metal oxide nanoparticle with poly(allylamine hydrochloride) (a polyelectrolyte) thereby obtaining a metal oxide nanoparticle precursor (Experimental Procedures).  Such direct mix of amine-functionalized polyelectrolyte and KMnO4 aqueous solution results in the formation of stable MnO2 nanoparticles at room temperature without the additional step of introducing other reducing agents and protective agents (Conclusion).  In combination with Luo, the artisan would have found it obvious to use magnesium dioxide as the metal oxide of Shastri.  The motivation to do this would have been that the magnesium dioxide nanoparticle composition thus made will be stable and can be used in the biomedical applications of Shastri, as desired by Shastri, which teaches use of transitional metal oxides.  Regarding applicant's argument that the teachings of Luo are limited to nanoparticles of 6 to 12 nm in size, the examiner's response is that nowhere does Luo teach this, and Luo was not relied on for its teaching of nanoparticle size. Luo was relied on for its teaching of methods of preparing MnO2 nanoparticles comprising mixing an aqueous solution of KMnO4 metal oxide nanoparticle with a polyelectrolyte to obtaining a metal oxide nanoparticle precursor.   Regarding applicant’s arguments regarding Hyeun, the artisan would not read Hyeun as narrowly as applicant has, but understand that it teaches that oleic acid serves to stabilize Manganese oxide nanoparticles (paragraphs 52 and 83-84), and it would have been obvious to covalently attach a layer of oleic acid to the cationic polyelectrolyte.  The motivation for this would have been to further stabilize the MnO2 nanoparticles.   For the reasons given above, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 26, 2022